Name: Council Regulation (ECSC, EC, Euratom) No 2403/94 of 29 September 1994 adjusting the weightings applicable to the remuneration of officials posted in third countries
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service;  cooperation policy;  monetary economics
 Date Published: nan

 5. 10 . 94 Official Journal of the European Communities No L 257/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (ECSC, EC, EURATOM) No 2403/94 of 29 September 1994 adjusting the weightings applicaple to the remuneration of officials posted in third countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the Euro ­ pean Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regu ­ lation (Euratom, ECSC, EC) No 3608/93 (2), and in parti ­ cular Article 13 of Annex X thereto, Having regard to the proposal from the Commission, Whereas, to take account of changes in the cost of living in third countries, weightings applicable to the portion of remuneration payable in the currency of the country of employment to officials posted in such countries must be determined with effect from 1 January 1993, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 January 1993, the weightings appli ­ cable to remuneration payable in the currency of the country of employment are adjusted as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Regulation takes effect. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1994. For the Council The President P. KRUGER 0) OJ No L 56, 4 . 3 . 1968, p. 1 . (2) OJ No L 328 , 29 . 12. 1993, p. 1 . No L 257/2 Official Journal of the European Communities 5. 10. 94 ANNEX Country of employment Weighing applicable with effect from 1 January 1993 Country of employment Weighing applicable with effect from 1 January 1993 Algeria 94,94 Angola 818,35 Antigua and Barbuda 92,34 Argentina 109,54 Australia 86,97 Austria 126,79 Bahamas 000,00 Bangladesh 70,56 Barbados 87,14 Belize 85,56 Benin 91,41 Botswana 73,69 Brazil 58,02 Bulgaria 37,74 Burkina Faso 117,66 Burundi 76,45 Cameron 139,11 Canada 75,01 Central African Republic 171,82 Chad 146,57 Chile 74,25 China 82,10 Colombia 50,27 Comoros 1 1 8,37 Congo 139,66 Costa Rica 61,89 Cyprus 95,52 Czechoslovakia 47,89 Djibouti 119,09 Dominican Republic 62,53 Egypt 44,73 Equatorial Guinea 1 1 7,29 Ethiopia 42,42 Fiji 63,34 Finland 111,48 Gabon 183,96 Gambia 71,35 Ghana 50,68 Grenada 99,09 Guatemala 47,65 Guinea 95,55 Guinea Bissau 64,52 Guyana 50,04 Haiti 59,96 Hong Kong 92,72 Hungary 59,22 India 36,71 Indonesia 84,96 Israel 101,09 Ivory Coast 126,57 Jamaica 49,42 Japan 174,90 Jordan 77,25 Kenya 62,17 Lebanon 30,75 Lesotho 61,44 Liberia 158,92 Mdagascar 74,44 Malawi 48,31 Malaysia 95,63 Mali 116,90 Malta 59,17 Mauritania 78,83 Mauritius 76,77 Mexico 84,72 Morocco 73,95 Mozambique 42,03 Namibia 73,89 Netheeands Antilles 80,22 New Caledonia 123,76 Niger 115,25 Nigeria 41,54 Norway 133,58 Pakistan 35,74 Papua New Guinea 88,50 Peru 114,41 Philippines 58,26 Poland 78,92 Repulbic of Cape Verde 99,67 Romania 34,40 Russia 1 25,50 Rwanda 86,42 Sao Tome and Principe (*) 0,000 Saudi Arabia 59,61 Senegal 135,63 Seychelles 1 1 5,1 5 Sierra Leone 76,85 Solomon Islands 76,49 Somalia 235,51 South Africa (The Cape) 47,31 South Africa (Pretoria) 44,34 South Korea 101,79 Sudan 36,99 Surinam 251,31 Swaziland 56,74 Sweden 1 1 9,63 Switzerland 1 27,62 Syria 169,94 Tanzania 49,37 Thailand 74,18 Togo 1 02,53 Tonga 75,98 Trinidad and Tobago 81,20 Tunisia 63,56 Turkey 60,60 Uganda 45,36 United States of America (New York) 111,32 United States of America (Washington) 99,48 Uruguay 84,32 Vanuatu 84,66 Venezuela 47,99 Vietnam 33,38 Western Samoa 65,99 Yogoslavia 335,44 Zaire 117,66 Zambia 69,09 Zimbabwe 56,50 (*) Not available .